Per Curiam.
Petitioner has filed with the Clerk of this Court on June 17, 1965 a request that this Court issue a cita*274tion to the Public Defender of Indiana to show cause, if any, why he does not represent petitioner. It appears that petitioner was convicted of “forgery” and “false pretense.” Petitioner does not state in his petition the sentence or the place or date of “trial.” In an “Application for Public Defender” mailed to the Public Defender on May 12, 1965, a copy of which is attached to this petition, petitioner states his alleged grounds for relief in Cause No. S63S336 (forgery) and Cause No. S63S86 (false pretense) that a number of procedural and evidentiary irregularities occurred in the trial.
On March 10, 1967, the Public Defender of Indiana was cited to show cause why he should not represent the petitioner herein in a post-conviction proceeding for an appeal and review of his conviction. On April 6, 1967, the Public Defender filed his response to the show cause order. In this response the Public Defender specifically discusses each and every one of the petitioner’s specified complaints.
Not only do we find from the report of the Public Defender that there is no legal merit in petitioner’s complaint, but we further find that he has deliberately set out to decive the Court by his misstatements. He complains of trial irregularities when in fact he personally pleaded guilty to both charges for which he was sentenced to prison terms on October 2, 1963. He complains of lack of post-conviction assistance. The trial court on his motions for a new trial and request for appellate counsel found on November 12, 1963, “That according to the sworn statement and testimony of the defendant at the time of trial that at said time he had sufficient means with which to hire counsel and perfect an appeal. That he has subsequently disposed of all assets to one L. W. Patton, and the Court now denies the petition to have an attorney represent him at taxpayers expense.” It appears that the petitioner wrote a personally prepared letter to the Court under date of January 21,1964, “dismissing all legal action brought by me against this Honorable Court.”
*275The petition is denied. Jackson, J., concurs in result.
Note.—Reported in 226 N. E. 2d 892.